Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 4, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

  159894                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159894
                                                                    COA: 347187
                                                                    Montcalm CC: 2018-023805-FH
  DANIEL MARK MYSLENSKI,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the May 23, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

         CAVANAGH, J. (concurring).

         I concur in the denial of leave to appeal where this defendant seeks interlocutory
  review of the trial court’s denial of his motion to suppress results of a blood test because
  “[t]o the extent that the passage of time reduces the probative value of the test, the
  diminution goes to weight, not admissibility, and is for the parties to argue before the
  finder of fact.” People v Wager, 460 Mich. 118, 126 (1999). However, here, where the
  passage of time appears to have been more than four hours, for the results to be more
  prejudicial than probative under MRE 403 the results may need to be accompanied by
  some explanation of how to infer blood alcohol level at the time of the accident. See id.
  at 124-125.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 4, 2019
           a1001
                                                                               Clerk